Citation Nr: 1749528	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-06 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1946 to July 1958 and in the U.S. Air Force from July 1958 to August 1966.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from July 2014 and July 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

In July 2016, the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The appeal has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected PTSD does not render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for an initial disability rating in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2006.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and the latest VA examination afforded the Veteran in January 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner in the January 2017 VA examination reviewed the record, noted the history of the Veteran's symptoms and past diagnoses, and applied appropriate medical principles and standards.  The Board finds that there has been substantial compliance with the July 2016 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand is not required when there was substantial compliance with remand directives).  


As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103 (a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran's PTSD has been evaluated under Diagnostic Code 9411. 38 C.F.R.     § 4.130 (2016).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships is rated 50 percent disabling. 

Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships is rated 70 percent disabling. 

Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name is rated a maximum 100 percent disabling. 

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R.    § 4.126 (a).  VA will also consider the extent of social impairment but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

Analysis: Facts 

The Veteran contends that his PTSD is more disabling than reflected by the 50 percent rating initially assigned.  

A medical treatment record, dated in October 1987, is included in the claims file.  The physician, W.K., relied on multiple documents supplied by the Veteran's supervisor, notes from co-workers, and evaluated the Veteran in-person.  The Veteran, at the time, also reported that he always wanted to stay at home and do nothing.  He also reported marked disturbances in appetite, energy, libido, and concentration. As to the Veteran's performance at his job, the examiner reported that, as a result of service, the Veteran "could not perform at that level," citing that his "brain simply does not work correctly, and he is unable to learn what has been presented to him, even with multiple attempts at teaching and multiple repeat efforts at instructing him."  The examiner recommended that a guardian be appointed to assist the Veteran in his financial arrangements.  The examiner also recommended that the Veteran re-deploy at work, if possible, in a minimally stressful, supportive environment; and that the Veteran resolve current work tensions.  

The Veteran first claimed PTSD in August 2006 after receiving positive diagnoses in January 2005 and in December 2006.  In January 2011, the Veteran requested service connection for PTSD and a VA examination was scheduled.  The diagnosis was PTSD and the examiner determined that the condition was related to fear of hostile military activity and trauma.  An evaluation of 50 percent was assigned from January 2011 based on the medical examination that the Veteran suffered disturbances of motivation and mood, flattened affect, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, chronic sleep impairment, and depressed mood.    

In July 2014, the Veteran underwent another VA mental health evaluation.  The diagnosis was PTSD; no GAF score was included.  The report indicated that the Veteran was neatly and casually dressed, pleasant and cooperative, and fully oriented.  The examiner, F.B., also observed that the Veteran's speech was clear and coherent.  The report also indicated that the Veteran presented with a history of service-related stressors.  The examination report reflected that the Veteran had experienced a rough time since his wife passed away in 2013, and that he had since been living alone with occasional visits from his children.  The examination report also reflected that the Veteran had a depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  There was no evidence of thought disorder or hallucinations.  Homicidal and suicidal ideations were also denied.  The examiner concluded that the Veteran's level of occupational and social impairment was that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks.

In January 2017, the Veteran underwent another VA mental health evaluation.  The diagnosis was PTSD; no GAF score was included.  The Veteran also was diagnosed with another mental disorder, major depression, which was secondary to the loss of his wife and daughter and PTSD.  The examiner, M.B., reported that the Veteran had a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran mentioned that he retired from civil service in 1987, reporting that "that was a bad year," since he had a hard time functioning at his job, resulting in a psychiatric hospitalization.  The Veteran continued to live alone, but reported that his son checked on him each week and that when he was lonely, he would stay with some of his friends.  The Veteran also reported that he managed his own financial affairs, attended church, goes grocery shopping, and often goes to a senior center to play cards.  The report also reflected that there was no evidence of thought disorder or hallucinations.  Homicidal and suicidal ideations were also denied. The examiner concluded that the Veteran's level of occupational and social impairment was that of occupational and social impairment with reduced reliability and productivity.

At the July 2016 Board hearing, the Veteran testified that his PTSD symptoms have worsened over the course of the last several years.  He also testified that he was unable to work due to his PTSD; evidence in the claims file confirms that he is currently unemployed and last worked in approximately 1987.  

Merits

The Board finds that the Veteran's PTSD is best reflected by a 50 percent disability rating for the entire period on appeal.

Throughout the appeal period, the Veteran reported ongoing symptoms of fragmented sleep, flattened affect, fear, anger, irritability, attention and concentration difficulties, and difficulty understanding new tasks.

Here, the evidence of record reflects that the Veteran experienced some impairment in family relations and also experienced disturbances in mood, such as anger, irritability, and hypervigilance.  The Veteran also experienced sleep issues, such as nightmares and trouble staying asleep.  Thus, the Board determines that the Veteran's PTSD more nearly approximates the 50 percent rating.

However, a higher rating is not warranted.  There is no indication that the Veteran's social and occupational impairment is commensurate with a 70 percent rating.  There is no indication of deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms such as suicidal or homicidal ideations, impaired impulse control, or near-continuous panic or depression.

The evidence does not reflect an inability to establish and maintain any effective relationships.  The 1987 examiner, W.K., noted that the Veteran reported that he enjoyed traveling and meeting people.  The 2014 examiner, F.B., reported that the Veteran had two children who would visit him, he would visit a senior center when feeling lonely, and he attended church.  The 2017 examiner, M.B., noted that while the Veteran lived alone, he had supportive friends, attended church often, and visited the senior center four times a week to play cards or pool.

The Board acknowledges the Veteran's reports that he experienced difficulty remembering and concentrating.  However, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his occupation, or his name.  Moreover, while the record has noted the Veteran's problems with memory and concentration, the currently assigned 50 percent rating contemplates such impairment.  Also, while the January 2017 VA examiner noted a symptom of difficulty in adapting to stressful circumstances, including work or a worklike setting, ultimately, the VA examiner found that the Veteran's overall functional impairment was commensurate with occupational and social impairment productive of reduced reliability and productivity consistent with a 50 percent rating. 

The Board has also considered all of the Veteran's lay statements.  The Board has assessed the Veteran's entire disability picture due to his PTSD symptoms; however, those symptoms are not commensurate with a rating higher than 50 percent.  The symptoms that each of the examiners indicated have not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent or 100 percent rating or akin to the symptoms that are listed in the rating criteria.  While the 1987 examiner indicated that the Veteran's symptoms were continuous, the overall record does not reflect that the Veteran's symptoms were near-continuous and affected his ability to function independently, appropriately, and effectively.  To the extent that the Veteran's symptoms include those not listed in the criteria for a 70 percent rating, the evidence also fails to show that his symptoms equate in severity, frequency, and duration to occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).  As noted, while the Veteran had some deficiencies at work, it was suggested by the 1987 examiner that the Veteran be re-deployed at work to a minimally stressful, supportive environment.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the appeal period in question has the disability warranted higher schedular ratings than those currently assigned.  Fenderson v. West, 12 Vet. App. (1999).  The Veteran's symptoms were consistently nightmares, anger, anxiety, sadness, hypervigilance, and some sleep issues.  Accordingly, the Board finds that the disorder has not significantly changed for rating purposes, and a uniform rating is warranted.

In light of the evidence, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 50 percent.  Accordingly, the Board denies a disability rating exceeding 50 percent, for the entirety of the appeal period, for PTSD.  

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  Unemployability is synonymous with the inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

Substantially gainful employment is employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a) (2016).

Analysis

In this case, the Veteran contends that he is unemployable due to his PTSD.   Based upon the Veteran's testimony at the May 2016 Board hearing in which he reasonably raised the issue of TDIU and his supporting March 2015 application for TDIU, the Veteran indicated that he is unable to work due to his PTSD.  He stated that he has not worked since 1987, at which time he worked in inventory management.  Evidence contained in the electronic claims file also confirms that the Veteran is currently unemployed and last worked in approximately 1987.

In the July 2014 examination report, the examiner concluded that the Veteran's disability has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability.

In the January 2017 examination report, the examiner concluded that the Veteran's disability has been manifested by occupational and social impairment with reduced reliability and productivity.  

The Veteran has two service-connected disabilities, PTSD which is rated as 50 percent disabling and another (hemorrhoids) rated as 10 percent disabling.  He is thus ineligible for consideration for a TDIU on a schedular basis.  The Board also does not find that referral to the Director of Compensation Service for extraschedular consideration is warranted in this case as the Board concludes that the record does not persuasively show that the Veteran is unable to attain or maintain substantially gainful employment due to his psychiatric disorder.

The relevant evidence includes mention that the Veteran could not perform at his job in 1987; however, the examiner clearly indicated that the Veteran could have re-deployed to his position or another position and suggested that the Veteran could work in an environment free from high stress or the requirement of operating heavy or dangerous equipment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The evidence of record does not persuasively support a finding that the Veteran, without regard to advancing age and nonservice-connected disabilities, is not capable of performing the mental actions required by employment.  

Having objectively assessed the severity of the Veteran's symptoms in relation to his education and work history and provided a reason for the opinion rendered, the Board finds that the Veteran's PTSD does not render him unable to engage or retain substantially gainful employment.  Thus, referral for extraschedular consideration of unemployability is not warranted, and the claim for TDIU is denied.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

 Entitlement to a TDIU due to service-connected PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


